       Case: 4:17-cv-00023-JCH Doc. #: 43 Filed: 08/16/21 Page: 1 of 2 PageID #: 837

                                   United States District Court
                                   Eastern District of Missouri
                                Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street
                                    St. Louis, Missouri 63102


Gregory J. Linhares                                                                       314-244-7900


     Mr. Anthony Simon                                  Mr. Stephen Torline
     The Simon Law Firm                                 Kuckelman and Torline
     800 Market Street, Suite 1700                      10740 Nall, Suite 250
     St. Louis, MO 63101                                Overland Park, KS 66211

     In re:
              Case No. 4:17CV23

     Dear Counsel of Record,

           I have been contacted by Judge Jean C. Hamilton who presided over the above-
     mentioned case from January 19, 2017 to April 6, 2017.

            Judge Hamilton informed me that it has been brought to her attention that while
     she presided over the case she held stock in 3M Company. Her ownership of stock neither
     affected nor impacted the three non-substantive orders she entered in this case. However,
     her stock ownership would have required recusal under the Code of Conduct for United
     States Judges, and thus, Judge Hamilton directed that I notify the parties of the conflict.

             Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
     provides the following guidance for addressing disqualification that is not discovered until
     after a judge has participated in a case:

              [A] judge should disclose to the parties the facts bearing on disqualification
              as soon as those facts are learned, even though that may occur after entry of
              the decision. The parties may then determine what relief they may seek and
              a court (without the disqualified judge) will decide the legal consequence, if
              any, arising from the participation of the disqualified judge in the entered
              decision.
 Case: 4:17-cv-00023-JCH Doc. #: 43 Filed: 08/16/21 Page: 2 of 2 PageID #: 838

      Although Advisory Opinion 71 contemplated disqualification after a Court of
Appeals oral argument, the Committee explained “[s]imilar considerations would apply
when a judgment was entered in a district court by a judge and it is later learned that the
judge was disqualified.”

       With Advisory Opinion 71 in mind, you are invited to respond to Judge Hamilton’s
disclosure of a conflict in this case. Should you wish to respond, please submit your
response on or before September 16, 2021. A copy of this notice shall be sent to the last
known address for the parties and any attorneys. Any response will be considered by
another judge of this court without the participation of Judge Hamilton.


                                         Sincerely,



                                     Gregory J. Linhares
                                       Clerk of Court
